Citation Nr: 0515809	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  97-29 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for postoperative left 
forehead scarring, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel

INTRODUCTION

The veteran had active service from August 1969 to February 
1972, and from May to July 1975.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 1996 rating action that increased the rating 
for the veteran's postoperative left forehead scarring from 0 
percent to 10 percent.  A Notice of Disagreement with the             
10 percent rating was received in September 1997, and a 
Statement of the Case (SOC) was issued in October 1997.  A 
Substantive Appeal was received later in October 1997.  In 
February 1998, the veteran testified during  a hearing before 
RO personnel;  a transcript of the hearing is of record.  A 
Supplemental SOC (SSOC), reflecting the RO's denial of a 
rating in excess of 10 percent, was issued in September 1998.

In April 2000, the Board remanded matter on appeal to the RO 
for further development of the evidence and for due process 
development.  A SSOC was issued in August 2000, reflecting 
the RO's continued denial of a rating in excess of 10 
percent.  In January 2001, the Board again remanded the issue 
on appeal to the RO for further development of the evidence 
and for due process development.  A SSOC was issued in 
November 2001, reflecting the RO's continued denial of a 
rating in excess of 10 percent.  

Pursuant to the provisions of 38 C.F.R. § 20.903(c) (2003), 
in September 2003, the Board notified the veteran and his 
representative of a change in the law pertaining to his claim 
that had occurred subsequent to the RO's issuance of the last 
SSOC in November 2001.  

In December 2003, the Board remanded the issue of a rating in 
excess of 10 percent for postoperative left forehead scarring 
to the RO for further development of the evidence and for due 
process development.  A SSOC was issued in February 2005, 
reflecting the RO's continued denial of a rating in excess of 
10 percent.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's postoperative left forehead scarring is  
manifested by a very inconspicuous, barely noticeable, 
slightly hypopigmented, freely-moveable forehead scar that 
was painful at times, without underlying soft tissue 
adherence, ulceration, erythema, depression, elevation, 
inflammation, keloids, discoloration, asymmetry, or 
associated loss of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative left forehead scarring are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2002 and 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the October 1996 rating action, the October 1997 RO 
letter and SOC, the November and December 1997 and February 
1998 RO letters, the September 1998 SSOC, the July 1999 and 
May and July 2000 RO letters, the August 2000 SSOC, the 
January and August 2001 RO letters, the November 2001 SSOC, 
the December 2002 and February and July 2004 RO letters, the 
February 2005 SSOC, and the April 2005 RO letter, the veteran 
and his representative were notified of the law and 
regulations governing entitlement to the increased rating 
benefits sought on appeal, the evidence that would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  After each, they 
were given an opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the Board notes that the August 2001 and 
February 2004 RO letters, as well as the SOC and SSOCs, 
informed the veteran and his representative of what the 
evidence had to show to establish entitlement to the benefit 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the 2001 and 2004 RO letters specifically informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The August 2001 RO letter specifically 
notified the veteran to submit evidence pertaining to his 
claim for increased disability, such as medical records and 
lay statements, and the February 2004 RO letter notified him 
to inform the RO of any evidence and information that he 
thought would support his claim.  Accordingly, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a clamant of: (1) the 
evidence that is needed to substantiate a claim(s); (2) the 
evidence, if any, to be obtained by VA;   (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in his possession 
that pertains to the claim(s).  As indicated above, all four 
content of notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not, nor could they have been, 
provided to the veteran prior to the 1996 rating action on 
appeal, inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case has not prejudiced the 
veteran in any way.   

As indicated above, the rating action, RO letters, SOC, and 
SSOCs issued between 1996 and 2005 have repeatedly explained 
to the veteran what was needed to substantiate his claim.  As 
a result of RO development and Board Remands, extensive 
medical records, identified below, have been associated with 
the claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claim in February 2005 on the basis of all the evidence of 
record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim, to include VA 
examinations (the reports of which are of record) and 
extensive VA medical records.  The veteran has testified at a 
RO hearing on appeal, a transcript of which is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.
 
Hence, the Board finds that any failure on the VA's part in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim under consideration is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim for a higher 
rating, at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Background

An April 1996 VA hospital report noted a postoperative 
excision of a lipoma from the veteran's forehead, but no scar 
was described.

On September 1996 VA examination, there was a 3-centimeter 
(cm.) surgical scar on the veteran's forehead that was 
secondary to cyst removal on 2 occasions in 1993.  There was 
no evidence of inflammation, swelling, vascular supply 
changes, ulceration, keloid formation, adherence, hemiation, 
pain, or tenderness.  The diagnosis was history of surgical 
scar on the forehead.

During the February 1998 hearing on appeal, the veteran 
testified that his forehead scar was constantly inflamed, 
sensitive to temperature, and bothered him, and was worse 
when he was fatigued.  He stated that the scar reddened 
occasionally, but never drained, and that he felt self-
conscious about it.

On September 2004 VA examination, there was a less than 1 
millimeter-wide linear scar on the veteran's forehead that 
was slightly hypopigmented.  It was 9.7 cms. long, covering 
the central forehead but slightly more on the left.  It was 
freely moveable and not fixed, and there was no underlying 
soft tissue adherence, ulceration, erythema, depression, or 
elevation.  He denied pain to palpation when initially 
manipulated; on subsequent manipulation, he stated that it 
hurt and winced.  He reported decreased sensation to touch 
all over the forehead.  The skin was otherwise of normal 
texture.  The scar was barely noticeable, being in one of the 
forehead's natural furrows.  When the veteran elevated his 
brow and wrinkled the forehead, the scar was symmetrical and 
moved well.  There was no eyelid drooping.  Generally, the 
skin was dry.  The assessment was very inconspicuous, barely 
noticeable, freely-moveable forehead scar without 
inflammation, ulceration, depression, keloids, asymmetry, 
discoloration, or loss of motion.  The examiner noted that, 
when distracted, the veteran did not respond as if he had 
pain to touch.  His numbness followed no anatomical pattern.   

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which assigns ratings based on average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R.  § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
Historically, service connection was granted for 
postoperative left forehead scarring by rating action of 
December 1983, and a noncompensable rating was assigned from 
November 29, 1982 under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7800.  By rating action of October 1996, 
a 10 percent rating was assigned from May 21, 1996. 

The veteran's service-connected postoperative left forehead 
scarring has been rated under DC 7800.  By regulatory 
amendment effective August 30, 2002, substantive changes were 
made to the schedular criteria for rating skin diseases, as 
set forth in 38 C.F.R. § 4.118, DCs 7800-7833.  See 67 Fed. 
Reg. 49596-49599 (July 31, 2002). As there is no indication 
that the revised criteria are intended to have retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new rating criteria, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  

As the RO has considered both the former and revised criteria 
for rating the veteran's postoperative left forehead 
scarring, and furnished him notice of the revised criteria in 
the February 2005 SSOC, there is no due process bar to the 
Board also considering the former and revised criteria. 

Under the criteria of former DC 7800 (as in effect prior to 
August 30, 2002), a 10 percent rating is assignable for a 
moderately disfiguring scar of the head, face, or neck.  A 30 
percent rating requires a severely disfiguring scar, 
especially if it produces a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A       50 percent rating 
requires complete or exceptionally repugnant deformity of one 
side of the face, or marked or repugnant bilateral 
disfigurement.  When in addition to tissue loss and 
cicatrisation there is marked discoloration, color contrast, 
or the like, the 50 percent rating may be increased to 80 
percent, the 30 percent to            50 percent, and the 10 
percent to 30 percent.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.

Under the criteria of former DC 7803 (as in effect prior to 
August 30, 2002), superficial scars which are poorly 
nourished, with repeated ulceration, warrant a       10 
percent rating.  10 percent is the maximum rating assignable 
under former DC 7803.  

Under the criteria of former DC 7804 (as in effect prior to 
August 30, 2002), superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
rating.  10 percent is the maximum rating assignable under 
former DC 7804.

Under the criteria of former DC 7805 (as in effect prior to 
August 30, 2002), scars may also be rated on the basis of any 
related limitation of function of the body part which they 
affect.

Under the criteria of revised DC 7800 (effective on and after 
August 30, 2002), disfigurement of the head, face, or neck 
with one characteristic of disfigurement warrants a 10 
percent rating.  A 30 percent rating requires disfigurement 
of the head, face, or neck with visible or palpable tissue 
loss and either gross distortion or asymmetry of 1 feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 2 or 3 
characteristics of disfigurement.  A 50 percent rating 
requires disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of         2 features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with 4 or 5 characteristics of 
disfigurement.  An    80 percent rating requires 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 3 or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with 6 or more characteristics of disfigurement.

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: a scar 5 or more 
inches (13 or more cms.) in length; a scar at least  one-
quarter inch (0.6 cm.) wide at the widest part; the surface 
contour of the scar is elevated or depressed on palpation; 
the scar is adherent to underlying tissue; the skin is hypo- 
or hyper-pigmented in an area exceeding 6 square inches (39 
sq. cm.); skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 sq. inches (39 sq. 
cm.); underlying soft tissue is missing in an area exceeding 
6 sq. inches (39 sq. cm.); and the skin is indurated and 
inflexible in an area exceeding 6 sq. inches (39 sq. cm.).  
Note (1) following DC 7800.

Under the criteria of revised DC 7803 (effective on and after 
August 30, 2002), superficial scars that are unstable warrant 
a 10 percent rating.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.           10 percent is the 
maximum rating assignable under revised DC 7803.

Under the criteria of revised DC 7804 (effective on and after 
August 30, 2002), superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  10 
percent is the maximum rating assignable under revised DC 
7804.

Under the criteria of revised DC 7805 (as in effect on and 
after August 30, 2002), scars may also be rated on the basis 
of any related limitation of function of the body part which 
they affect.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 10 
percent for the veteran's postoperative left forehead 
scarring is not warranted under either the former or revised 
applicable criteria.  

Turning first to the former criteria, the Board notes that 
the veteran has already been assigned the maximum schedular 
10 percent rating available under former DCs 7803 and 7804; 
hence, there is no basis for further consideration of these 
DCs. 

Moreover, clinical findings on the 1996 and 2004 VA 
examinations all show that a rating in excess of 10 percent 
is also not warranted under former DC 7800, as the veteran 
does not have severely disfiguring postoperative left 
forehead scarring.  In fact, in 2004 the scar was assessed to 
be very inconspicuous and barely noticeable, being in one of 
the forehead's natural furrows.      

The Board also finds that, since August 30, 2002, a rating in 
excess of 10 percent is not warranted under the revised 
criteria of DC 7800, as disfigurement of the head with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of         1 feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with 2 or 3 characteristics of 
disfigurement required for a 30 percent rating have not been 
demonstrated.  The pertinent evidence for consideration 
includes the abovementioned 2004 VA examination report, in 
which the examiner specifically found no underlying soft 
tissue adherence, depression, or elevation and no asymmetry, 
and assessed postoperative left forehead scarring that was 
very inconspicuous and barely noticeable, being in one of the 
forehead's natural furrows.  

Neither do the 2004 clinical findings show 2 or 3 
characteristics of disfigurement.  In this regard, the Board 
notes that the veteran's forehead scar, while slightly 
hypopigmented, was less than 1 millimeter wide and only 9.7 
cms. long.  Moreover, it was freely moveable and not fixed; 
there was no underlying soft tissue adherence, ulceration, 
erythema, depression, elevation, inflammation, keloids, 
discoloration, or loss of motion; and the skin was dry and 
otherwise of normal texture.

The veteran has already been assigned the maximum schedular 
10 percent rating available under revised DCs 7803 and 7804; 
hence, there is no basis for further consideration of these 
DCs. 

Lastly, a rating under either former or revised DC 7805 on 
the basis of any related limitation of function of the body 
part which a scar affects is not warranted, inasmuch as the 
2004 VA examination specifically found no such limitation of 
forehead function.  In this regard, the Board notes the 
findings showing no eyelid drooping; that the veteran's 
postoperative left forehead scarring produced no loss of 
motion; and that the scar was symmetrical and moved well when 
he elevated his brow and wrinkled the forehead.

For all the foregoing reasons, the Board finds that a rating 
in excess of 10 percent for postoperative left forehead 
scarring is not warranted under any pertinent provision of 
the rating schedule, and the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 10 percent for postoperative left 
forehead scarring is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


